Exhibit 31.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER Section 302 Certification I, Frederic F. Brace, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of The Great Atlantic & Pacific Tea Company, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Frederic F. Brace Date:December 6, 2011 Frederic F. Brace Chief Administrative Officer, Chief Restructuring Officer Chief Financial Officer
